Case 2:15-cv-01164-KJM-DB Document 53 Filed 10/18/18 Page 1 of 2

1 || Michael R. Mordaunt, Esq., Bar No. 66911

Lori A. Reihl, Esq., Bar No. 246395

7 || RIGGIO MORDAUNT & KELLY

A Professional Law Corporation

3 || Mailing Address: P.O. Box 7608

Stockton, CA 95267

4 || Physical Address: 2509 W. March Lane, Suite 200
Stockton, CA 95207

5 || Telephone: (209) 473-8732

6 || Attorneys for Defendant
ALEXANDER LIV, M.D.
7

 

 

8 UNITED STATES DISTRICT COURT OF CALIFORNIA
9 EASTERN DISTRICT OF CALIFORNIA
10 NORMAN RANKINS, ) Case No. 2:15-CV-01164-KJM-AC
)
i Plaintiff(s), ) DEFENDANT ALEXANDER LIU, MD’S
12 ) NOTICE OF MOTION AND MOTION FOR
VS. ) SUMMARY JUDGMENT
)
I3 DR. ALEXANDER LIU, ) Fed. R.Civ.Proc. 56; L.R. 230, 260
)
4 Defendant(s). )
15 - )
16 PLEASE TAKE NOTICE defendant ALEXANDER LIU, MD, will and hereby does move

17 || this Court for an order granting summary judgment in favor of this moving defendant and against
18 |) plaintiff NORMAN RANKINS on the ground that there is no genuine issue as to any material fact
19 || and that the moving party is entitled to judgment as a matter of law because plaintiff cannot meet
20 |) his burden of proof in this action. Specifically, plaintiff cannot establish deliberate indifference

21 || since the evidence establishes that Dr. Liu’s Care and treatment was appropriate and within the

22 || standard of care. Additionally, plaintiff cannot establish the necessary element of causation in this
23 || action.

24 This motion shall be based on this notice, the memorandum of points and authorities, the
25 || statement of undisputed facts, the declaration of Christopher P. Evans, MD, the declaration of

26 || Alexander Liu, MD and the declaration of Lori A. Reihl, accompanying exhibits and pleadings and
27 || papers filed in this case, and upon such other matters as may be presented to the Court at the time

28 || of the hearing.

Riggio Mordaunt & Kelly
P.O, Box 7608

Stockton, CA 95267 1

(209) 473-8732

 

 

DEFENDANT ALEXANDER LIU,:-MD’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

 
Riggio Mordaunt & Kelly
P.O. Box 7608
Stockton, CA 95267
{209} 473-8732

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cv-01164-KJM-DB Document 53 Filed 10/18/18 Page 2 of 2

Pursuant to Local Rule 230(1), all motions, except motions to dismiss for lack of
prosecution, filed in actions wherein one party is incarcerated and proceeding in propria persona,
shall be submitted upon the record without oral argument unless otherwise ordered by the Court.
Such motions need not be noticed on the motion calendar. Opposition, if any, to the granting of the
motion shall be served and filed by the responding party not more than twenty-one (21) days after
the date of service of the motion. A responding party who has no opposition to the granting of the
motion shall serve and file a statement to that effect, specifically designating the motion in
question. Failure of the responding party to file an opposition or to file a statement of no opposition
may be deemed a waiver of any opposition to the granting of the motion and may result in the
imposition of sanctions. The moving party may, not more than seven (7) days after the opposition
has been filed in CM/ECF, serve and file a reply to the opposition. All such motions will be

deemed submitted when the time to reply has expired.

Dated: October 18, 2018 RIGGIO MORDAUNT & KELLY

By: _ /s/ Lori A. Reihl
Lori A. Reihl, Esq.
Attorneys for Defendant
ALEXANDER LIU, M.D.

2

 

 

DEFENDANT ALEXANDER LIU, MD’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

 
